DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Claims 18-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected electric component product, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/04/2022.
Applicant's election with traverse of group I, claims 1-17 in the reply filed on 10/04/2022 is acknowledged.  The traversal is on the grounds that search for the two independent inventions “would not be overly burdensome” and that independent claims 1 and 18 “have similar elements” such that “”searching for the mounting support and at least one electrically conductive metal wire in Invention I would also reveal any prior art that would have bearing on all of the claims in Inventions I and II.  This is not found persuasive because the Examiner has properly demonstrated two-way distinctness between the different inventions, the inventions have been shown to have separate status (including distinct statutory classes and different CPC listings) and the Examiner has explained that combined searches for the two inventions would be overly burdensome. Such searches would impose a serious search burden (i.e. searching different CPC listings, and/or different search queries and terms, etc.) if the distinct limitations of the different inventions were examined together. Each of the CPC listings, connected with the instant inventions, contains thousands of prior art references, which must be reviewed according to the chosen embodiment. Even if there is overlap in the CPC listings to be searched, focus on more than one of the above groups would render the search overly burdensome. Further, searches in other databases, such as WIPO, ip.com and Google Patents, as well as text modified searches in PE2E-Search, would each require distinct search terms and would produce additional prior art listings which need to be reviewed. Moreover, the fact that elements of the two inventions may be “similar” does not overcome the fact that other elements of the inventions have been properly shown to be entirely distinct. It is the distinct elements that render the search burdensome, and not the similar ones. Accordingly, the Examiner’s burden for proper restriction requirement has been entirely met, and the holding of distinctness between inventions and burdensome search is maintained.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method for Producing a Wired and Molded Electric Component”.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “1”, “3”, “4”, “5” and “6” have been used to designate both prior art structural elements as well as the structures of the instant invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “step” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by any structural modifier. Such claim limitations are: “over-molding at least one region of the at least one component assembly in a plastic molding process” in claim 1 (lines 7-8); “providing the over-molding process to be a plastic injection molding process” (claim 4, lines 1-2); “forming the at least one sealing element during a plastic molding process” (claim 9, line 3); “forming the at least one holding element during a plastic molding process” (claim 11, line 3); “forming the protective cap during a plastic moulding process” (claim 13, line 3); “overmolding at least one region of the protective cap with plastic during a plastic molding process” (claim 14, lines 2-3); and “over-molding at least one region of each of the plurality of component assemblies with plastic in a plastic molding process” (claim 15, lines 4-5).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations have been presumed to invoke 35 U.S.C. 112, sixth paragraph, because they meet the following 3-prong analysis:
(A) The claim limitations use the phrase “means for” or “step for” or a generic replacement therefore: the use of the word “process” is a generic nonce term, providing no more meaning or substance than the phrase “step for”. Each claim would carry the same weight and meaning if they instead recited “step for”. For examples: “a plastic molding step for over-molding at least one region of the at least one component assembly” (claim 1); “a plastic injection molding step for providing the over-molding process” (claim 4); “a plastic molding step for forming the at least one sealing element” (claim 9); “a plastic molding step for forming the at least one holding element” (claim 11); “a plastic molding step for forming the protective cap” (claim 13); “a plastic molding step for overmolding at least one region of the protective cap with plastic” (claim 14); and “a plastic molding step for over-molding at least one region of each of the plurality of component assemblies with plastic” (claim 15). Each of these examples is identical in scope to the language in the current claims.
(B) The “means for” or “step for” is modified by functional language: “over-molding”, “forming the at least one sealing element”, “forming the at least one holding element”, “forming the protective cap”, “overmolding… with plastic”, “over-molding… with plastic”.
(C) The phrase “means for” or “step for” is not modified by sufficient structure, material, or acts for achieving the specified function. In this instance, there is no structure whatsoever provided for performing any of the “process” language. Is a mold housing used? Is an injection device employed? Is an extruder, or a sputtering device, or a three-dimensional printer, or a drop-on-demand or inkjet or other printer used? The claims answer none of these questions because they do not provide a single structure for performing the claimed functions.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 4-6, 7, 9, 11, 13 and 16-17 are objected to because of the following informalities: “providing the over-molding process to be a plastic injection molding process” (claim 4; emphasis added), “the at least one electrical function element is connected to the at least one electrically conductive metal wire in an electrically conductive fashion” (claim 5; emphasis added), “providing the at least one electrical function element to be a sensor” (claim 6; emphasis added), “providing the at least one sealing element to be made of plastic” (claim 9; emphasis added), “providing the at least one holding element to be made of plastic” (claim 11; emphasis added), “providing the protective cap to be made of plastic; and forming the protective cap during a plastic moulding process” (claim 13; emphasis added), “providing the electrical component to be a sensor dome” (claim 16; emphasis added), “providing the electrical component to be a plug” (claim 17; emphasis added).
For each of claims 4, 6, 9, 11, 13 and 16-17, the passive future tense voice (“to be”) could reasonably be interpreted by the Examiner as being indefinite, because it is not clear if the limitation is being positively recited or not. However, the Examiner believes that these instances are translation problems, rather than indefiniteness issues.
Claim 4 is awkwardly worded and thus difficult to understand. The claim likely intends: “wherein the over-molding process is a plastic injection molding process””.
Claim 5 is also awkwardly worded, and likely intends: “the at least one electrical function element is electrically [or conductively] connected to the at least one electrically conductive metal wire”.
Claim 6 is also awkwardly worded, and likely intends: “wherein the at least one electrical function element is a sensor”.
Claim 7 does not end with punctuation, i.e. it does not conclude with a period (“.”) mark.
Claim 9 is also awkwardly worded, and likely intends: “wherein the at least one sealing element is made of plastic”.
Claim 11 is also awkwardly worded, and likely intends: “wherein the at least one holding element is made of plastic”.
Claim 13 is also awkwardly worded; additionally, this claim reverts to European spelling of “molding” instead reciting “moulding” contrary to the remainder of the claims. This claim likely intends: “wherein the protective cap is made of plastic; and forming the protective cap during a plastic [[moulding]] molding process”.
Claim 16 is also awkwardly worded, and likely intends: “wherein the electrical component is a sensor dome”.
Claim 17 is also awkwardly worded, and likely intends: “wherein the electrical component is a plug”.
 Appropriate correction is required for each claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “Welding takes place for example by resistance welding. With a corresponding design of the mounting support, a two-sided access to the respective electrical connecting contact of the electrical function element, which is to be connected to the respective metal wire, can be ensured so that connection can easily be achieved by resistance welding.” (Specification, par. 0014; emphasis added), does not reasonably provide enablement for “welding the at least one electrical function element to the mounting support” (claim 7, lines 1-2). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the method of the invention commensurate in scope with these claims. The specification and figures of the instant application do not provide any direction as to how to perform the method involving welding the “electrical function element” to the “mounting support”, which is explicitly disclosed as being made from plastic (par. 0023). There are numerous known methods of welding, however there are no known methods of “resistance welding” metal to plastic, and it is impossible to determine the quantity of experimentation necessary to ascertain what steps would preferably have been performed to weld the metal of the electrical function element to the plastic of the mounting support. The figures also do not shed any light onto the method as the welding step or steps do not seem to be shown. Additionally, one of ordinary skill in the art would not be able to surmise with any predictability which method would be used to weld plastic to metal. Accordingly, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. Though it appears that claim 7 should instead recite that the electrical function element is welded to the “at least one electrically conductive metal wire”, it is improper to read limitations into the claim, which has been examined as best understood.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 discloses “bending the at least one electrically conductive metal wire into a predefined form” (lines 2-3; emphasis added). It is impossible to know what is intended by the language “into a predefined form”, because the claim does not describe what the “predefined form” may be. As such, the reader is left to guess what manner of bending is required to achieve a “predefined form”. The issue is further compounded by the fact that any intentional bending would apparently naturally achieve some sort of pre-defined form. Accordingly, and because it is improper to read limitations into the claims, this claim has been examined as best understood to intend: “bending the at least one electrically conductive metal wire ”.
Claim 3 discloses “bending the at least one electrically conductive metal wire into a form predefined by the mounting support” (lines 2-3; emphasis added). This claim is indefinite for effectively the same reason as claim 2, as one cannot possibly know or guess how the “mounting support” would pre-define a form into which the metal wire is bent. As best understood, this claim apparently intends “bending the at least one electrically conductive metal wire into a form complementary to the mounting support” or “bending the at least one electrically conductive metal wire over the mounting support” or “bending the at least one electrically conductive metal wire into alignment with the mounting support” or the like.
Claim 4 discloses “providing the over-molding process to be a plastic injection molding process” (lines 1-2; emphasis added). There is a lack of antecedent basis for this limitation in the claims, as prior claim 1, from which claim 4 depends, does not disclose any “over-molding process”. As best understood, the claim apparently intends: “wherein the plastic molding process is a plastic injection molding process”.
Claim 5 discloses “The method of claim 1, wherein the component assembly is formed comprising: providing at least one electrical function element; and arranging the at least one electrical function element on or in the mounting support such that the at least one electrical function element is connected to the at least one electrically conductive metal wire in an electrically conductive fashion.” (lines 1-6; emphasis added). This claim is indefinite because it depends from the method of claim 1, but apparently (through use of “comprising” rather than “further comprising”) seeks to contradict and provide an alternative method to that of claim 1. The claim should disclose that it is “The method of claim 1, wherein the component assembly is formed further comprising: providing…” This interpretation is in line with the remaining dependent claims.
Claim 7 discloses “welding the at least one electrical function element to the mounting support” (lines 1-2). Though it is not proper to read limitations into the claim, it is also not known to be possible to weld metal to plastic, and therefore the claim is examined, as best understood, to intend “ connecting the at least one electrical function element to the mounting support by way of welding to the at least one electrically conductive metal wire”, or “welding the at least one electrical function element to the  at least one electrically conductive metal wire”.
Claim 9 discloses “forming the at least one sealing element during a plastic molding process” (line 3; emphasis added). This claim is indefinite, because it is entirely unclear if the newly recited language to “a plastic molding process” is intended to require a new “plastic molding process” in addition to the one already recited in antecedent claim 1, or if it should instead disclose “the plastic molding process” (of claim 1). The claim has been examined as best understood to support either reasonable interpretation.
Claim 11 discloses “forming the at least one holding element during a plastic molding process” (line 3; emphasis added). This claim is indefinite for the same reason as claim 9 and is interpreted in the same manner.
Claim 13 discloses “forming the protective cap during a plastic moulding process” (line 3; emphasis added). This claim is indefinite for the same reason as claim 9 and is interpreted in the same manner.
Claim 14 discloses “overmolding at least one region of the protective cap with plastic during a plastic molding process” (lines 2-3; emphasis added). This claim is indefinite for the same reason as claim 9 and is interpreted in the same manner.
Claim 15 discloses “over-molding at least one region of each of the plurality of component assemblies with plastic in a plastic molding process” (lines 4-5; emphasis added). This claim is indefinite for the same reason as claim 9 and is interpreted in the same manner.
Claims 6-14 are also rejected as indefinite, so rendered by virtue of their dependency (directly or indirectly) upon the indefinite subject matter of claim 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 5,671,529).
Regarding claim 1, Nelson discloses a method for producing an electric component (molded pulse oximeter sensor apparatus, 10) (Title; Abstract; figs. 1a-1c) comprising at least one component assembly (fig. 3), comprising: providing a mounting support (15 including wire guides, 18) (col. 3, lines 13-18 and 37-48); providing at least one electrically conductive metal wire (11a) (figs. 2-3; col. 3, lines 38-39); arranging the at least one electrically conductive metal wire on or in the mounting support to form the at least one component assembly (figs. 1c-3; col. 3, lines 37-48); and over-molding (19) at least one region of the at least one component assembly in a plastic molding process (fig. 2; col. 4, lines 33-38).
Regarding claim 2, Nelson discloses the method of claim 1, further comprising: bending the at least one electrically conductive metal wire into a predefined form (18) prior to arranging the at least one electrically conductive metal wire on or in the mounting support (figs. 2-3; col. 3, lines 37-48).
Regarding claim 3, Nelson discloses the method of claim 1, further comprising: bending the at least one electrically conductive metal wire into a form predefined by the mounting support as the at least one electrically conductive metal wire is arranged on or in the mounting support (figs. 2-3; col. 3, lines 37-48).
Regarding claim 4, Nelson discloses the method of claim 1, further comprising providing the over-molding process to be a plastic (PVC) injection molding process (col. 4, lines 33-51).
Regarding claim 5, Nelson discloses the method of claim 1, wherein the component assembly is formed comprising: providing at least one electrical function element (11, 12) (fig. 1c; col. 3, lines 1-5); and arranging the at least one electrical function element on or in the mounting support such that the at least one electrical function element is connected to the at least one electrically conductive metal wire in an electrically conductive fashion (col. 3, lines 1-7 and 38-46).
Regarding claim 6, Nelson discloses the method of claim 5, further comprising providing the at least one electrical function element to be a sensor (Title; Abstract; col. 3, lines 1-5).
Regarding claim 8, Nelson discloses the method of claim 5, further comprising: providing at least one sealing element (13, 14 and/or 20); and arranging the at least one sealing element on or in the mounting support (figs. 1c-5b; col. 3, lines 7-15; col. 4, lines 33-57).
Regarding claim 9, Nelson discloses the method of claim 8, further comprising: providing the at least one sealing element to be made of plastic; and forming the at least one sealing element during a plastic molding process (col. 3, lines 7-15; col. 4, lines 33-57).
Regarding claim 10, Nelson discloses the method of claim 5, further comprising: providing at least one holding element (13, 14 and/or 20); and arranging the at least one holding element on or in the mounting support (figs. 1c-5b; col. 3, lines 7-15; col. 4, lines 33-57).  
Regarding claim 11, Nelson discloses the method of claim 10, further comprising: providing the at least one holding element to be made of plastic; and forming the at least one holding element during a plastic molding process (col. 3, lines 7-15; col. 4, lines 33-57).
Regarding claim 12, Nelson discloses the method of claim 5, further comprising: providing a protective cap (13 and/or 14); and arranging the protective cap on the mounting support such that the protective cap is on or at least partially covers the at least one electrical function element (figs. 1c-5b; col. 3, lines 7-15).
Regarding claim 13, Nelson discloses the method of claim 12, further comprising: providing the protective cap to be made of plastic; and forming the protective cap during a plastic molding process (col. 3, lines 1-15).
Regarding claim 14, Nelson discloses the method of claim 12, further comprising: overmolding at least one region (bottom of 13 is over-molded with 19) of the protective cap with plastic during a plastic molding process (figs. 1c and 3; col. 4, lines 33-57).
Regarding claim 15, Nelson discloses the method of claim 1, further comprising: providing a plurality of plastic component assemblies (above cited elements, as well as 13 and 14), the at least one component assembly being one of the plurality of plastic component assemblies (figs. 1c-5b); and over-molding at least one region (bottom) of each (13, 14 and 15 including the wires and other elements) of the plurality of component assemblies with plastic (over-molded with 19) in a plastic molding process (figs. 1c-5b; col. 4, lines 33-57).
Regarding claim 16, Nelson discloses the method of claim 1, further comprising providing the electrical component to be a sensor dome (molded shell including sensor and wiring) (Title; Abstract; fig. 1c; col. 1, lines 29-32 and lines 49-53; col. 2, lines 23-37).
Regarding claim 17, Nelson discloses the method of claim 1, further comprising providing the electrical component to be a plug (molded shell including sensor and wiring) (Title; Abstract; fig. 1c; col. 1, lines 29-32 and lines 49-53; col. 2, lines 23-37).
Note: a “plug” is not an industry standard term, and “plugs” are simply defined by the applicant as “electric contacting assemblies”. The structures of Nelson clearly anticipate this limitation, which apparently defines only the product and does not define the method in any discernable manner.
Claims 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (US 2015/0267462 A1).
Regarding claim 1, Matsumoto discloses a method for producing an electric component (Title; Abstract; fig. 3) comprising at least one component assembly (fig. 1), comprising: providing a mounting support (11) (fig. 1; pars. 0005-0006 and 0056-0058); providing at least one electrically conductive metal wire (36) (fig. 1; pars. 0007-0008 and 0061-0062); arranging the at least one electrically conductive metal wire on or in the mounting support to form the at least one component assembly (fig. 1; pars. 0005-0008 and 0056-0062); and over-molding (100, 200) at least one region of the at least one component assembly in a plastic molding process (figs. 1-3; pars. 0078-0080).
 Regarding claim 5, Matsumoto discloses the method of claim 1, wherein the component assembly is formed comprising: providing at least one electrical function element (80); and arranging the at least one electrical function element on or in the mounting support such that the at least one electrical function element is connected to the at least one electrically conductive metal wire in an electrically conductive fashion (figs. 1-2; pars. 0005-0007 and 0055-0056).
Regarding claim 7, Matsumoto discloses the method of claim 5, further comprising welding the at least one electrical function element to the mounting support (pars. 0008-0009, 0061 and 0072)[.]

Response to Arguments
Applicant’s arguments with respect to the restriction requirement have been addressed in full in the “Election/Restrictions” section, above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the concurrently mailed PTO-892, as all of those cited references are considered to be pertinent to the claimed invention. Of those prior art listings, Reininger et al. (US 2005/0231197 A1) and Damaschke (US 2002/0125417 A1) are held to disclose all of the limitations of at least claim 1. Reininger discloses wires (42) on a mounting support (2), which are over-molded with plastic (34) (figs. 1 and 3; pars. 0024 and 0045-0049). Damaschke discloses wires (11) on a mounting support (1), which are over-molded with plastic (5) (figs. 1a-2; pars. 0021-0023). The Reininger and Damaschke references are not currently being applied as anticipation rejections due to the completeness of the above applied art, and in order to avoid an overly long Office Action or duplicative rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729